Citation Nr: 1711311	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied a claim of entitlement to service connection for any eye bilateral condition.

In order to address the matters on appeal, it is first necessary to discuss the pertinent procedural history of this case.  The Veteran originally filed a claim of entitlement to service connection for a left eye disability in August 1997, which was denied in a June 2003 rating decision.  In a July 2003 Memo, the RO indicated that the Veteran's June 2003 letter was not a valid Notice of Disagreement and requested further clarification.  No response from the Veteran was received.  In November 2003, the Board indicated that the Veteran had not perfected his appeal with respect to his claim of entitlement to service connection for a left eye disability.

Subsequently, the Veteran later perfected an appeal of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a left eye disorder.  However, the Veteran withdrew his appeal of this issue in a July 2007 letter, which was acknowledged in a March 2008 Board decision.

In July 2014, the Board found that the RO had mischaracterized the Veteran's July 2010 claim of entitlement to service connection for disability in both eyes as a claim for whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for any eye condition.  The Board noted that the Veteran had previously only been denied entitlement to service connection for a left eye disability and, therefore, separated the left and right eye issues to reflect that the left eye claim was a claim to reopen and that the right eye claim is a new claim of entitlement for service connection.  After determining that there was new and material evidence to reopen the Veteran's claim of entitlement to service connection for any left eye condition, the Board remanded both issues for further development.

In January 2016, the Board again remanded both issues in order to obtain medical opinions for the Veteran's left and right eye disabilities.


FINDING OF FACT

Right and left eye disorders are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2003.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in December 2006 and in May 2013, as well as a supplemental statement of the case in June 2007, July 2015, and in July 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical records, private medical records, Social Security Administration records, and the Veteran's contentions.  The Board notes that pursuant to VA's duty to assist, the RO attempted to obtain medical records from Dr. Z. and Dr. M. on behalf of the Veteran.  Regarding Dr. Z. (Z. Optical), the front desk personnel indicated that no records were available as their facility had only been in business for 20 years and the Veteran is requesting records from 40 years ago.  Regarding Dr. M, the RO was unable to contact Dr. M as there was no number listed on the Veteran's June 2015 VA Form 21-4142 and "extensive research" was unable to uncover any contact information for the provider.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, a VA medical opinion was obtained in March 2016, and an addendum opinion was obtained in May 2016.  Review of these medical opinions reveal that the examiner reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these medical opinions, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for Bilateral Eye Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The evidence of record establishes that the Veteran has a current diagnosis of nuclear sclerotic cataracts, which was diagnosed in 2011. See March 2016 VA Medical Opinion.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed bilateral  nuclear sclerotic cataracts and his active military service, the Veteran's service treatment records do not show complaints of, or treatment for, any eye condition.  Additionally, there is no evidence of any eye trauma within his STRs.

During his October 1969 enlistment examination, the Veteran's left eye uncorrected visual acuity was reported to be 20/70, corrected to 20/20, and his right eye uncorrected visual acuity was reported to be 20/30, corrected to 20/20.

During his September 1971 separation examination, the Veteran's left eye uncorrected visual acuity was documented as 20/40, corrected to 20/20, and his right eye uncorrected visual acuity was reported to be 20/20, corrected to 20/20.

In a December 1982 private medical record, the Veteran complained of "eye flicker" and eye wavering over the past several years, especially upon awakening.

In an April 2008 VA retinal examination secondary to anti-psychotic medicine use and diabetes, the optometrist indicated that there was no diabetic retinopathy, and no symptoms of flashes, floaters, diplopia, or sudden loss of vision.  The Veteran indicated that he did not have any eye pain complaints.

In an April 2009 VA treatment record, the optometrist noted the presence of trace cataract, and indicated that it was not at a surgical level.

In a January 2015 VA optometry note, the record indicated a previous ocular history (POH) of mild cataract, dry eye, and floaters.  The optometrist noted that the mild cataract was not surgical and that there were some small refractive changes.

In a June 2015 statement, the Veteran indicated that floaters were not present in late 1972 when he was seeing Dr. Z. for eyeglasses.  However, in June of July of 1974, the Veteran recalled first noticing the "debris floating in my eyes" and immediately going to see Dr. M.  The Veteran further stated that a year or two later, he again saw Dr. Z. for eyeglasses and this time he had floaters.

In March 2016, a VA medical opinion was obtained.  The optometrist indicated that the Veteran had a diagnosis of nuclear sclerotic cataracts, which was diagnosed in 2011.  He indicated that there is no eye condition in either eye that was caused by military service.  The optometrist further indicated that there is no diabetic retinopathy present in either eye.  He also stated that cataracts are not caused by diabetes mellitus, but diabetes does contribute to the severity of cataracts.

In May 2016, an addendum opinion was obtained.  The optometrist stated that a no association was found between ingesting dimethyl sulfoxide, as the Veteran described from drinking a can of "near-beer," and cataracts.

Based on a review of the record, the Board finds that service connection for any bilateral eye condition, to include nuclear sclerotic cataracts, is not warranted.  There is no competent medical evidence of record showing that the Veteran had an onset of nuclear sclerotic cataracts in service or within a year of separation thereafter, and no evidence has been presented of a continuity of eye-related symptomatology since separation.

The Board acknowledges the Veteran's belief that his current bilateral eye condition is a result of "chloral hydrate poisoning," which resulted from "two sips of the near-beer/non-alcoholic beverage, 16 oz. Olde Milwaukee, on July 4, 1970."  See e.g., Veteran's August 2007 and June 2015 Statements.  However, as a layperson, the Veteran is not competent to make such an assertion.  Although he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of mild cataracts or any other eye disability diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran has not alleged that he was told by a competent expert of a diagnosis of any eye condition prior to April 2009, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.

In this case, the only evidence that the Veteran has any eye condition related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his bilateral eye condition should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional and the medical treatment records, both during and after service, provide highly probative evidence against this claim.  For these reasons, the Board finds that a preponderance of the evidence is against a finding of service connection for any eye condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  Entitlement to service connection for a left eye disorder is denied.

2.  Entitlement to service connection for a right eye disorder is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


